Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	
	
 Claims 1,3, 5, 7-14, 17, 19 and 21-32 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Hindson et al., Geng et al., Hollfelder et al. and Weitz et al.
Claims 1,3, 5, 7-14, 17, 19,21-25 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US20150376609) in view of Geng et al. (WO2015069798),Hollfelder et al. (WO2012156744) and Weitz et al. (US20150298091).
Hindson et al. teach methods of nucleic acid analysis comprising partitioning cells in discrete volumes with lysis reagents, polymerases and oligonucleotides as well as gelling precursors and TEMED that form gelled microcapsules to encapsulate cells and reagents upon exposure to an appropriate stimulus (e.g. para 0068, pg. 7; Fig.1). Subsequently, cells are lysed and the released nucleic acid content is then subjected to barcoding, amplification and sequencing (e.g. para 0006-0009, pg. 1; cells encapsulated with reagents in microcapsules as in para 0065-0068, pg. 6-7; reagents include lysis reagents as in para 0070, pg. 7; polymerase reagents, dNTPs and oligonucleotides as in para 0072, pg. 7-8; barcoding amplification and sequencing as in para 0089-0098, pg. 10-12).
Furthermore, Hindson et al. teach cells are encapsulated in the gelled microcapsule or  entrained or held in the porous hydrogel matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7).
Furthermore, Hindson et al. teach using lysis techniques that allow encapsulation of cells wherein the gelled microcapsule comprises a pore size sufficient to retain nucleic acids that are released after cell disruption (e.g. Similarly, lysis methods that employ other methods may be used, such as electroporation, thermal, acoustic or mechanical cellular disruption may also be used in certain cases, e.g., non-emulsion based partitioning such as encapsulation of cells that may be in addition to or in place of droplet partitioning, where any pore size of the encapsulate is sufficiently small to retain nucleic acid fragments of a desired size, following cellular disruption as in para 0070,pg. 7).
Furthermore, Hindson et al.  teach reagents comprising barcoded oligonucleotides that are releasably attached to a degradable hydrogel bead. Hindson et al. teach these reagents are individually co-partitioned with individual target cells, wherein the barcodes are clonal copies of the same sequence (e.g. para 0008, pg. 1;para 0079,pg. 9). 
In one embodiment, Hindson et al. teach cells are “ pre-encapsulated” prior to partitioning with barcoded beads (e.g. In accordance with the methods and systems described herein, the beads including the attached oligonucleotides are co-partitioned with the individual cells, such that a single bead and a single cell are contained within an individual partition… As described above, these cells may be suspended within an aqueous fluid, or may have been preencapsulated, prior to the partitioning process as in para 0083, pg. 9-10).
   Hindson et al. also teach oligonucleotides comprising unique identifiers, i.e. barcodes, facilitate analysis of cellular nucleic acid content, wherein the identifiers are different within a specific partition, or are the same in a specific partition but different from identifiers in other partitions (e.g. unique identifiers as in para 0076, pg. 8).  
 Furthermore, Hindson et al. teach the co-partitioned identifier oligonucleotides comprising targeted or random/ universal amplification primer sequences, including sequencing primers, which facilitates amplification of target nucleic acid (e.g. co-partitioned oligonucleotides can also comprise other functional sequences useful in the processing of the nucleic acids from the co-partitioned cells. These sequences include, e.g., targeted or random/universal amplification primer sequences for amplifying the genomic DNA from the individual cells within the partitions while attaching the associated barcode sequences, sequencing primers or primer recognition sites, hybridization or probing sequences, e.g., for identification of presence of the sequences or for pulling down barcoded nucleic acids, or any of a number of other potential functional sequences as in para 0078, pg. 8-9).
Hindson et al. teach analysis of different types of starting material, including the genomic DNA and mRNA (e.g. para 0078, pg. 8-9; para 0091, pg. 10-11).
Regarding the requirement of release of cellular nucleic acids and labelling of target nucleic acids within gel droplets as required by claims 1 and 14:
As noted above, Hindson et al. teach methods of nucleic acid analysis comprising encapsulation of cells within gelled microdroplets, wherein the cells are entrained in the matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5),  and subsequent cell lysis such that nucleic acids are retained in the gel droplet (e.g. para 0065-0068,pg. 6-7; para 0070,pg. 7).
Like Hindson et al., Geng et al. and Hollfelder et al. teach droplet-based methods of generating gel microcapsules comprising cells or cellular content.
Prior to the effective filing date of the claimed invention, Geng et al. teach a method comprising encapsulation of single cells in gelled droplets. The encapsulated cells are subjected to lysis conditions (i.e. incubated in lysis buffer) which results in release of cellular nucleic acid content into the gelled droplet; these gelled droplets are subsequently subjected to conditions to facilitate PCR amplification of released nucleic acid content, using PCR reagents which are capable of diffusing through the gel matrix of the gelled droplet. The resultant amplicons are subjected to further analysis (e.g. entire Geng reference and especially diffusion of reagents as in para 0006,pg. 2; para 0019, pg. 4-5; para 0023,pg. 5; para 0040,pg. 7-8;  para 0044, pg. 10; Fig. 1).
 Furthermore, Geng et al. teach the lysis regents include Proteinase K (e.g. para 0049,pg. 12-13).
Additionally, Hollfelder et al. teach methods comprising generating aqueous droplets comprising target nucleic acids and gel precursor solution in a microfluidic device(e.g. Fig. 3), allowing the gel precursor to solidify to yield a gel droplet comprising nucleic acids; breaking the aqueous emulsion to isolate gel droplets containing target nucleic acids and washing the gel droplets in an aqueous buffer; and re-encapsulating the gel droplets comprising target nucleic acids in aqueous droplets for further analysis, including sequencing (e.g. entire Hollfelder reference and especially lines 4-17,pg. 2; Following emulsification and production of a gel bead, the aqueous microdroplets may be de-emulsified… Following de-emulsification, the beads may be isolated and/or washed …Following washing, the beads may be immediately subjected to further steps in the methods described as in lines 9-35, pg. 12; re-emulsification as in lines 27-28, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 21; washed in buffer after de-emulsification as in lines 9-14, pg. 28). 
Furthermore, Hollfelder et al. teach gel-forming agents such as alginate and agarose (e.g. lines 31-35, pg. 3) and gel solidification at temperatures below 25°C, 20°C or 15°C (e.g. lines 33-35, pg. 9-lines 1-4, pg. 10). Hollfelder et al. also teach analysis of different types of cells, including eukaryotic and prokaryotic cells (e.g. lines 4-5, pg. 5). 
Furthermore, Hollfelder et al. teach their methods facilitate genotyping of target material (e.g. Abstract; The present inventors have developed techniques for performing multistep compartmentalised reactions in vitro using gel beads in microfluidic droplets. These techniques are particularly useful for biochemical processes such as high-throughput screening, directed evolution and genotyping methods as in lines 33-35,pg. 1- lines 1-2, pg. 2).
Furthermore, Hollfelder et al. teach embodiments comprising conducting isothermal amplification using reagents including primers that diffuse into gel beads to facilitate amplification of target nucleic acid that is retained in the gel beads (e.g. Techniques for isothermal amplification in agarose gels are well known in the art as in lines 32-33, pg. 8; lines 35-36, pg. 39- lines 1-4, pg. 40; lines 22-36, pg. 52- lines 1-17, pg. 53).
Furthermore, Hollfelder et al. teach screening comprising demulsification and resuspension in an aqueous solution, wherein gel beads that display desired results are isolated (e.g.  lines 34-36, pg. 19- lines 1-33, pg. 20; lines 23-25,pg. 20).
Furthermore, Hollfelder et al. teach further analysis of nucleic acid encapsulated in gel beads (e.g. lines 9-35, pg. 12; lines 6-11, pg. 21). Hollfelder et al. also teach sorting gel droplets comprising active product  and  polynucleotides of interest were extracted from gel beads, amplified and subjected to further analysis (e.g. lines 4- 17,pg.30; Fig. 23; lines 11-18,pg. 41; lines 17-20, pg. 52).
Hollfelder et al. also teach that re-emulsification of encapsulated gel droplets for further analysis is known in the art. Hollfelder also teaches the merits of re-encapsulating gel droplets (e.g. lines 27-28, pg. 12; The principle of combining microfluidic droplets and gel beads also minimised the complexity and number of microfluidic devices. Simple re-encapsulation of gel beads into droplets replaced the need for a fusion device and the coating of the beads with a polyelectrolyte complex allowed the gel beads to be further sealed as in lines 14-19, pg. 39; lines 10-25, pg. 40; lines 13-15, pg. 46; step 5 of Fig 4). 
Furthermore, Hollfelder et al. teach their methods comprising bead/shell formation, isolation and re-emulsification may be repeated, according to user’s choice, until desired entity is obtained (e.g. lines 13-18, pg. 21).
Furthermore, Hollfelder et al. teach distribution of cells per droplet using Poisson statistics (e.g. The first containing the desired number of cells (for example a dilution corresponding to one cell every 5/10/50 droplets; approximate percentage of doublet/triplet cells in single droplets can be estimated using poisson statistics) as in lines 12-16, pg. 38; Single occupancy of cells in droplets follows a Poisson distribution and can be controlled by cell concentration as recited in lines 2-4, pg. 52).
 Regarding the requirement of solid support comprising barcodes that are ligated to primers as recited in claims 1 and 14: 
As noted above, Hindson et al.  teach reagents comprising barcoded oligonucleotides that are releasably attached to a degradable hydrogel bead. Hindson et al. teach these reagents are used to incorporate barcode sequences into nucleic acid content of partitioned target cells, wherein the barcodes are clonal copies of the same sequence (e.g. para 0008, pg. 1;para 0079,pg. 9). 
Like Hindson, Weitz et al. teach methods comprising generating polyacrylamide hydrogel beads comprising barcoded oligonucleotides, i.e. primers. Furthermore, Weitz et al. teach the primers are generated from acrydite-modified oligonucleotides that comprise a cleavable linker and barcodes and are ligated to additional DNA sequences including gene- specific primers (e.g. Entire Weitz reference and especially generation of barcoded microspheres as in Example 2-3 , pg. 17-19;  acrydite- modified as in para 0186,pg. 17; different types of incorporation of nucleic acids into/onto the microspheres are possible as in para 0186,pg. 17; cleavable linker as in para 0188,pg. 17; attachment of barcoded sequences as in para 0189-0191, pg. 17-18; a ligation reaction can be used as in para 0192, pg. 18; In some cases, microspheres may be produced, carrying single-stranded DNA fragments encoding primer P1, followed by a first barcode, followed by a sequence P2, followed by a second barcode, followed by sequence P3 as in para 0198,pg. 18; One P3 fragment can also encode one out of multiple gene specific primers (GSP), thus each bead coated with multiple ssDNA fragments will contain all of the GSPs as in para 0202,pg. 18; polyacrylamide hydrogel microspheres as in para 0206,pg. 18-19).
 Furthermore, Weitz et al. teach the barcoded oligonucleotides are released from the hydrogel bead upon application of the appropriate stimulus (e.g. para 0106,pg. 8).
Weitz et al. also teach combinatorial barcoding of hydrogel beads comprising providing hydrogel beads comprising primers that complement a first barcode sequence and exposing these beads to a first set of barcodes in a first set of wells under conditions that allow incorporation of these barcodes by isothermal amplification. A second barcoding step is also conducted using primers distributed in a second set of wells (e.g. para 0278-0279, pg. 27-28).
Therefore, as Hindson et al., Geng et al. and Hollfelder et al. all teach analysis of nucleic acids released from cells encapsulated in gel droplets, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al. comprising providing fluidic partitions comprising preencapsulated cells comprising target nucleic acids and providing beads conjugated with barcoded oligonucleotides that function as primers that incorporate barcodes in target nucleic acids and to include techniques of partitioning of single cells in gelled droplets and exposure to cell lysis conditions that allow release of cellular nucleic acid content into the gelled droplet for further analysis by PCR, wherein PCR reagents can diffuse into the gelled droplet as taught by Geng et al. and to include lysis of a cell within a gel droplet that resides within an aqueous droplet; breaking the aqueous emulsion to isolate gel droplets comprising target nucleic acids and re-emulsifying the gel droplets for further analysis  including amplification as taught by Hollfelder et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet. Furthermore, Hollfelder et al. teach polynucleotides within isolated gel beads may be further processed using different methods, including amplification (e.g. Following washing, the beads may be immediately subjected to further steps in the methods described as in lines 9-35, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 20, Hollfelder). Furthermore, Hollfelder et al. teach the merits of re-encapsulating gel droplets for further analysis (e.g. The principle of combining microfluidic droplets and gel beads also minimised the complexity and number of microfluidic devices. Simple re-encapsulation of gel beads into droplets replaced the need for a fusion device and the coating of the beads with a polyelectrolyte complex allowed the gel beads to be further sealed as in lines 14-19, pg. 39).
Furthermore, as Hindson et al. and Weitz et al. both teach amplification using reagents comprising barcoded primers releasably attached to hydrogel beads, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al., Geng et al. and Hollfelder et al. comprising re-emulsifying gel droplets containing target nucleic acid for amplification, wherein primers are able to diffuse into the gel droplets from the aqueous droplet and to include barcoded primers that are ligated to barcodes on the hydrogel beads  prior to release, wherein the primers facilitate labeling target nucleic acid with a first and a second barcode  by isothermal amplification as taught by Weitz et al. because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet. Furthermore, Hollfelder et al. teach polynucleotides within isolated gel beads may be further processed using different methods, including amplification (e.g. Following washing, the beads may be immediately subjected to further steps in the methods described as in lines 9-35, pg. 12; polynucleotide from the one or more beads may be isolated, amplified, sequenced cloned and/or otherwise investigated as in lines 6-11, pg. 20, Hollfelder).
Therefore,  the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious the limitations: method for analyzing nucleic acids of a plurality of cells, the method comprising: flowing the plurality of cells together with a material capable of forming microspheres into a carrier fluid to form a first plurality of droplets comprising microspheres encapsulating the plurality of cells, wherein each cell further contains a respective nucleic acid and wherein the microspheres comprise polymer networks that trap cells within the microspheres; breaking the first plurality of droplets, and collecting the microspheres retaining respective nucleic acids of the cells in an aqueous fluid; releasing respective nucleic acids from the cells by lysing the plurality of cells while encapsulated within the microspheres such that the microspheres retain respective nucleic acids of the plurality of cells; re-emulsifying, into a second plurality of droplets with solid supports, the microspheres retaining nucleic acids of the lysed plurality of cells, wherein the solid supports comprise barcodes ligated to primers; and labeling the nucleic acids retained by the microspheres within the re-emulsified second plurality of droplets using at least the primers ligated to the barcodes of the solid supports as required by claim 1.
Therefore,  the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious the limitations: method for analyzing nucleic acids of a plurality of cells, the method comprising: flowing the plurality of cells together with a material capable of forming microspheres into a carrier fluid to form a first plurality of droplets comprising microspheres encapsulating the plurality of cells, wherein each cell further contains a respective nucleic acid and wherein the plurality of microspheres comprise polymer networks that trap cells within the microspheres; breaking the first plurality of droplets, and collecting the microspheres retaining respective nucleic acids of the lysed cells in an aqueous fluid; releasing respective nucleic acids from the cells by lysing the plurality of cells while encapsulated within the microspheres such that the microspheres retain respective nucleic acids of the plurality of cells; re-emulsifying, into a second plurality of droplets with solid supports comprising barcodes, the microspheres retaining nucleic acids of the lysed plurality of cells, wherein the solid supports comprise barcodes ligated to primers; and labeling the nucleic acids using at least the primers ligated to the barcodes of the solid supports as recited in claim 14.
Furthermore, as Hindson et al., Geng et al. and Hollfelder et al. all teach lysis of encapsulated cells and retention of nucleic acids that are released after cell disruption (e.g. para 0070, pg. 7, Hindson; para 0044, pg. 10; Fig. 1, Geng; lines 32-33, pg. 8; lines 35-36, pg. 39- lines 1-4, pg. 40; lines 22-36, pg. 52- lines 1-17, pg. 53, Hollfelder), the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al.  render obvious claim 3.
Furthermore, as Hollfelder et al. teach formation of gelled droplets prior to breaking the fluidic emulsion, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious claim 5.
Furthermore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious claim 7.
Furthermore, as Hindson et al. and Geng et al. both teach reagents for lysis such as proteases (e.g. peptidase as in para 0070, pg. 7; Proteinase K as in para 0071, pg. 7, Hindson; Proteinase K as in para 0049,pg. 12-13, Geng) and Hindson et al. teach reagents that impact enzyme function (e.g. chelating agent like EDTA as in para 0071, pg. 7), the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious claim 8.
Furthermore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious the limitation: wherein labeling the nucleic acids retained within the microspheres comprises: for at least one of the nucleic acids, generating a labeled nucleic acid comprising a first barcode and a second barcode as recited in claim 9.
Furthermore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious claims 10 and 19.
Furthermore, Hindson et al. teach releasing barcoded oligonucleotides from beads and using primer regions of these oligonucleotides to incorporate barcodes in target nucleic acids (e.g. para 0008, pg. 1; para 0079,pg. 9; para 0078, pg. 8-9; para 0083, pg. 9-10).
Furthermore, Weitz et al. teach the barcoded oligonucleotides are released from the hydrogel bead upon application of the appropriate stimulus (e.g. para 0106,pg. 8).
 Therefore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious the limitation: further comprising: prior to labeling the nucleic acids retained within the microspheres using at least barcodes of the supports, disrupting the supports to release barcodes from the supports as recited in claim 11.
Furthermore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious the limitations: wherein labeling the nucleic acids retained within the microspheres comprises performing nucleic acid amplification reactions on the nucleic acids as recited in claim 12.
Furthermore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious the limitation: wherein in (a), the microspheres configured to retain a respective nucleic acid do not comprise barcodes (e.g. pre-encapsulated cells as in para 0083, pg. 9-10, Hindson) as recited in claim 13.
Furthermore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious claim 17.
Furthermore, as Weitz et al. teach methods comprising generating polyacrylamide hydrogel beads comprising primers, wherein the primers are generated from acrydite-modified oligonucleotides that comprise a cleavable linker and barcodes and are ligated to additional DNA sequences including gene- specific primers, the combined teachings of Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious claims 21-25 and 27-31.

Hindson et al., Geng et al., Hollfelder et al., Weitz et al. and Wu et al.
Claims 25, 26, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al., Geng et al., Hollfelder et al.  and Weitz et al.,  as applied to claims 1,3, 5, 7-14, 17, 19,21-25 and 27-31 above, and further in view of Wu et al. ("A novel sensitive pathogen detection system based on microbead quantum dot system." Biosensors and Bioelectronics 78 (2016): 37-44.; published online 10 November 2015) as evidenced by Nge et al.( "Advances in microfluidic materials, functions, integration, and applications." Chemical reviews 113.4 (2013): 2550-2583; REVIEW).
The combined teachings of Hindson et al., Geng et al., Hollfelder et al.  and Weitz et al. as applied above are incorporated in this rejection.
The combined teachings of Hindson et al., Geng et al., Hollfelder et al.  and Weitz et al. teach a method comprising analysis of target nucleic acids within gelled droplets comprising labelling target nucleic acids using barcoded primers, wherein the primers are released from a bead reagent provided in an aqueous droplet and the primers subsequently diffuse into the gelled droplets.
 Furthermore, they teach the barcoded bead comprises polyacrylamide (e.g. generation of barcoded microspheres as in Example 2-3 , pg. 17-19, Weitz).
 However, they do not expressly teach claims 26 and 32.
Like Hindson et al. and Weitz et al., Wu et al. teach using microbeads conjugated with barcoded oligonucleotides. Furthermore, Wu et al. teach testing microbeads comprising different materials, including PMMA, polystyrene and silica  to determine which allows efficient linkage of the oligonucleotides. Wu et al. teach using PMMA microbeads conjugated with barcoded oligonucleotides for analysis of target nucleic acid (e.g.  Entire Wu reference and supplementary materials and especially : “Different nanomaterials (poly-methyl-methacrylate/PMMA, polystyrene, and silica) and sizes (5 μm, 8.5 μm, 20 μm) of the microbeads were used to examine the efficiency of the link between the oligonucleotide probes and the microbeads (see the Supporting information Table S1). The oligonucleotide probe is functionally designed and composed of four fragments: poly-T linker, Tag sequence (Table 1, underlined letters and Fig. 2B), barcode region (also called “words”, Table 1, block letters and Table S2) and an anti-Tag sequence (Table 1, italicized letters and Fig. 2B). These oligonucleotide probes were conjugated with carboxylated microbeads through an amide bond” as in 1st para, section 3.1, pg. 40; Fig. 2,pg. 41; detection assay using the barcoded beads as in section 3.4, pg. 43-44;  Materials and Methods section, pg. 38-40; Results section, 40-44; Table 1, Supp).
As discussed by Nge et al., PMMA has an elastic modulus of 3.3 GPa. Furthermore, PMMA has biocompatibility (e.g. 2nd para, pg. 2557).
 Therefore, as Hindson et al., Weitz et al.  and Wu et al. all teach analysis of target nucleic acid using barcoded bead reagents, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson et al., Geng et al., Hollfelder et al.  and Weitz et al. comprising providing  barcoded primers that are releasably attached to a bead support  and  to include using  barcoded oligonucleotides that are attached to PMMA beads, which has an elastic modulus between 0.5 and 200 GPa as taught by Wu et al., as evidenced by Nge et al., because these claim elements are known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method for nucleic acid analysis comprising encapsulating a cell in a gel droplet.
Therefore, the combined teachings of Hindson et al., Geng et al., Hollfelder et al., Weitz et al. and Wu et al., as evidenced by Nge et al. render obvious claims 25, 26, 31 and 32.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,501,739
Claims 1,3, 5, 7-14, 17, 19 and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,501,739 in view of Hindson et al. (US20150376609); Geng et al. (WO2015069798); Hollfelder et al. (WO2012156744), Weitz et al. (US20150298091) and Wu et al. ("A novel sensitive pathogen detection system based on microbead quantum dot system." Biosensors and Bioelectronics 78 (2016): 37-44.; published online 10 November 2015) as evidenced by Nge et al. ("Advances in microfluidic materials, functions, integration, and applications." Chemical reviews 113.4 (2013): 2550-2583; REVIEW).
In the instant case, claims 1-6 of U.S. Patent No. 10,501,739 recite a method comprising providing a plurality of molecular barcodes on a microsphere support and a plurality of cells  in a carrier fluid in an emulsion; capturing nucleic acids from the cells to microsphere supports; breaking this first emulsion to collect  microsphere supports; re-emulsifying and labeling the capture nucleic acid with the associated barcode.
Claims 1-6 of U.S. Patent No. 10,501,739 do not expressly teach flowing cells with material capable of forming a microsphere into a carrier fluid to form a plurality of droplets comprising microspheres encapsulating the cells as required by the instant claims.
 However, this feature is known in the art. As noted in the current rejections, Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. render obvious instant claims 1,3, 5, 7-14, 17, 19,21-25 and 27-31. Additionally, Hindson et al., Geng et al., Hollfelder et al., Weitz et al. and Wu et al., as evidenced by Nge et al. render obvious claims 25, 26, 31 and 32.
Therefore, as claims 1-6 of U.S. Patent No. 10,501,739, Hindson et al., Geng et al., Hollfelder et al. and Weitz et al. all teach analysis of cellular nucleic acid content in an emulsion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of claims 1-6 of U.S. Patent No. 10,501,739 to include the combined teachings of Hindson et al., Geng et al., Hollfelder et al., Weitz et al. and Wu et al., as evidenced by Nge et al. comprising forming gel-encapsulated nucleic acid populations that are labeled with barcodes that are associated with supports having an elastic modulus between 0.5-200 GPa because these are  particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method for analyzing nucleic acids within of a plurality of cells.
Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments in reference to previously cited art, these arguments are not persuasive. 
 As noted in the current rejections, the teaching of Hindson et al. is relied upon for the requirement of  cells that are trapped within the gel matrix of the microsphere. 
Furthermore,  the teaching of Weitz et al. is applied to amended claims 1  and 14 to show that the requirement of solid support comprising barcodes that are ligated to primers is known in the art. Additionally, the teachings of Wu et al., as evidenced by Nge et al. are applied to show that analysis of target nucleic acid using barcoded oligonucleotide conjugated bead reagents comprising PMMA beads, which have an elastic modulus between 0.5-200 GPa, is known in the art. 
	Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/Primary Examiner, Art Unit 1639